Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/16/21.  Claim(s) 10-17 are cancelled.  Claim(s) 23 and 24 are new.  Claim(s) 1-9 and 18-24 are pending.  Claim(s) 1-9 and 18-24 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to double patenting rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
An updated search and consideration has been performed, the following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims describe the formation of a cycle based on location thusly:  “or the couple R5-R6, R6-R7, R8-R8 or R8-R9 form together with the carbon atoms to which they are chemically linked” (emphasis added), however one limitation states the same position for both connections which is not reasonably possible.  Presumably this is an inadvertent typo, or similar, however it renders the limitation unclear due to the lack of understanding of what the limitation is intended to encompass.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (Four Diseases, Two Associations, One Patient: A Case of Frontal Fibrosing Alopecia, Lichen Planus Pigmentosus, Acne Rosacea, and Morbihan Disease, Joanna L. Walker. MD, Leslie Robinson-Bostom MD, Shoshana Landow MD, Skinmed. 2016 Jun 1;14(3):225-8. eCollection 2016; Publication Date: 1 Jun 2016). 
Walker et al. discloses a patient who had acne (see, for example, the title, the abstract, and the whole document; related to claims 20 and 22) that was taking meclizine (see, for example, the abstract; related to claims 1-9, 18, and 21) and topical metronidazole (i.e. a topical antibiotic; see, for example, pg. 225, right column, second paragraph; related to claims 19 and 23).  Thus, Walker et al. discloses the administration of the instantly claimed composition to the instantly claimed patient population, and the claimed treatment would have necessarily followed.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kunin (US 2010/0221245 A1).
The instant claims are generally drawn to treating inflammation induced by P. acnes, including acne (related to claims 20 and 22), comprising administering meclizine (related to claims 1-9, 18, and 21) and an additional agent such as erythromycin, benzoyl peroxide, tretinoin, and adapalene (related to claims 19, 23, and 24).
Kunin discloses compositions and methods for the treatment of acne (i.e. inflammation from P. acnes; see, for example, the abstract and throughout the document) than comprises multiple active agents (see, for example, claim 1 and throughout the document) which can include meclizine (see, for example, [0018], and claims 8, 9, and 12), and erythromycin, benzoyl peroxide, tretinoin, and adapalene (see, for example, the claims, [0005], and throughout he document).  Kunin further teaches that meclizine can act in the capacity of anti-inflammatory and as an anti-histamine (see, for example, [0016] and claim 5), as well as in the capacity of an antioxidant (see, for example, claims 9 and 12).

Kunin does not specifically disclose the treatment of acne with meclizine and an additional active agent.
It would have been obvious to treat acne with meclizine and an additional active agent.
One of ordinary skill would have been motivated to treat acne with meclizine because Kunin teaches that meclizine was useful for the treatment of acne, and that it had several potentially useful roles in said treatment, including as an anti-inflammatory.  One of ordinary skill would have used the multiply-effective meclizine in a combination treatment of acne as a value-added active agent, and would have done so with a reasonable expectation of success in making an improved composition for the treatment of acne.
One of ordinary skill would have used a combination of active agents with meclizine and an additional agent such as erythromycin, benzoyl peroxide, tretinoin, and adapalene because the composition of Kunin requires several different actives, and is very clear that erythromycin, benzoyl peroxide, tretinoin, and adapalene are all of interest in the treatment of acne.  One of ordinary skill would have applied the teachings of Kunin, and would have made a composition of multiple active agents including meclizine and an additional agent such as erythromycin, benzoyl peroxide, tretinoin, and adapalene during the routine experimentation and optimization of the composition .

Conclusion
Claim(s) 10-17 are cancelled.  Claim(s) 1-9 and 18-24 are rejected.  No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627